Citation Nr: 0947860	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  03-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, left tonsil and tongue base (claimed as throat 
cancer), to include as due to herbicide exposure.

(The issues of entitlement to service connection for 
bronchiectasis and of entitlement to service connection for 
emphysema and nephrosclerosis, including as due to herbicide 
exposure, are addressed in separate Board decisions.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD


Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1971, including service in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In March 2006, the Board denied 
service connection for squamous cell carcinoma of the bet's 
left tongue and tonsil base.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  Following a Joint Motion for Remand, 
the Board Remanded the claim in May 2008.    
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in June 2005.  


FINDINGS OF FACT

1.  The Veteran's squamous cell carcinoma, left tonsil and 
tongue base, was not manifested during the Veteran's service 
or within one year thereafter, and was not diagnosed until 
2002, when more than 30 years had elapsed after the Veteran's 
service discharge.  

2.  The medical evidence, considering the weight and 
probative value of the favorable and unfavorable evidence, 
establishes that it is less than likely that exposure to 
herbicides caused the Veteran's squamous cell carcinoma of 
the left tonsil and base of the tongue.  



CONCLUSION OF LAW

The Veteran's squamous cell carcinoma, left tonsil and tongue 
base, was not incurred in or aggravated by service, was not 
incurred as a result of exposure to herbicides in service, 
and may not be presumed to have been incurred due to exposure 
to herbicides.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2009); Combee v. Brown, 34 
F.3rd 1039 (Fed. Cir. 1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he incurred squamous cell 
carcinoma, left tonsil and tongue base, in service or as a 
result of his exposure to herbicides during his service in 
Vietnam.  Before assessing the merits of the appeal, VA's 
duties to the claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A.  Duty to notify

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in May 2002 that advised the Veteran of 
the general criteria for service connection, and specifically 
advised the Veteran of the disorders which could be presumed 
related to exposure to Agent Orange, among other information 
about claims related to herbicide exposure.  This notice was 
provided to the Veteran prior to the initial unfavorable 
decision.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Board acknowledges that the 
Veteran did not receive such notice prior to the initial 
unfavorable decision in this case.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes 
that the Veteran has had a full and fair opportunity to 
participate in the adjudication of the claim addressed in 
this decision.  

In particular, the Veteran is represented by counsel.  
Counsel has made several submissions on behalf of the Veteran 
during the course of this appeal.  See Dalton v. Nicholson, 
21 Vet. App. 23, 34 (2007) (holding that VCAA notice error 
was not prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. A 
remand for additional notification or development would only 
result in unnecessarily delaying this matter with no benefit 
flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board finds, as a matter of fact, that no defect in the 
timing or content of notice resulted in prejudice to the 
Veteran.  These appeals may be adjudicated without further 
notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims file.  The 
Veteran has had several opportunities to indentify private 
clinical records, and all identified records have been 
obtained.  VA clinical records have been obtained, and the 
Veteran has been afforded VA examination.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In 
particular, the development directed in the Joint Remand, 
including requesting records from Dr. S. and Dr. C. and 
obtaining additional opinion, has been conducted.  No further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  
Malignant tumors which are diagnosed within one year after a 
Veteran's service discharge may be presumed service-
connected.  38 U.S.C.A. § 1101.  Service connection also may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Veteran served in the Republic of Vietnam during the Vietnam 
era.  It is presumed that he was exposed to herbicides.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 
see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 
59,540-42 (Oct. 6, 2003).

Third, service connection may be established based on medical 
evidence of a current disease etiologically related to in-
service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 Vet. 3rd 1039, 1043-5-(Fed. Cir. 1994).  
If the Veteran is unable to substantiate his service 
connection claim on a presumptive basis, the Board is 
obligated to consider the Veteran's claim on a direct basis, 
including allowing the Veteran to establish that herbicide 
exposure was the direct cause of the disorder at issue.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that 
the Veteran was not precluded under the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act from 
establishing service connection with proof of direct actual 
causation).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See "Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

For purposes of information only, and without reliance 
thereon, the Board notes that the pharynx is the passage 
between the nares (nose) and the larynx.  Dorland's 
Illustrated Medical Dictionary 1416 (30th ed. 2003).  The 
pharynx is defined as including an upper part, the 
nasopharynx, which includes the back or the mouth, the 
oropharynx, which includes the throat, and the hypopharynx, 
which is the part of the throat just above the larynx.  Id.  

The Secretary has determined that there is not an association 
between exposure to herbicide agents and cancers of the 
nasopharynx.  The Secretary has not issued findings specific 
to the oropharynx or hypopharynx.  The Secretary has issued 
findings which allow presumptions of service connection for 
cancer of the larynx the portions of the respiratory system 
at and below the level of the larynx, to include the lungs, 
bronchi, larynx, and esophagus.   

Facts and analysis, claim for service connection for squamous 
cell carcinoma, 

Service treatment records are negative for evidence of a 
tonsil or tongue disorder, to include carcinoma.  Post-
service treatment records are likewise devoid of evidence of 
a tongue or tonsil disorder or carcinoma of any type prior to 
2000.  This evidence establishes that service connection 
cannot be granted on the basis of direct incurrence in 
service, and service connection may not be granted on the 
basis of incurrence during a presumptive period applicable 
for a chronic disorder.  38 C.F.R. § 3.309(a).  

A pathology report dated in February 2002 discloses that 
there was invasive squamous cell carcinoma on biopsy of the 
back of the throat.  A February 2002 treatment note from the 
Arkansas Cancer Research Center noted that the Veteran smoked 
two packs of cigarettes a day and drank three to six beers a 
day.  The provider noted the Veteran's occupation and 
surgical history and stated that there was no other 
significant medical history.  The Board notes that the report 
did not discuss whether or not the Veteran was exposed to 
herbicides (Agent Orange).  

In a March 2002 private report, Dr. M. opined that the onset 
of the Veteran's throat and tongue cancer was in late 2001.  
That date is approximately 30 years after the Veteran's 1971 
service discharge.  Dr. M noted that the Veteran smoked two 
packs of cigarettes per day for 38 years.  Dr. M.'s report 
suggests that the Veteran's cancer may be linked to his 
smoking or his use of alcohol, although the report does not 
directly provide such an opinion.  The Board notes that Dr. 
M. did not discuss whether or not the Veteran was exposed to 
herbicides.  

The report of September 2002 VA examination discloses an 
opinion that the Veteran's type of cancer is typically, but 
not always, due to smoking and alcohol use, although the 
exact cause of such cancer is often unknown.  The examiner 
explained why the tonsils and back of the tongue are 
anatomically not considered part of the larynx, although 
located near the larynx.  This opinion is entirely 
unfavorable to the Veteran's claim, since it establishes that 
the Veteran's cancer of the tonsils and base of tongue 
(throat) may not be considered a cancer of the larynx, or of 
the respiratory system, and so may not be presumed service-
connected under 38 C.F.R. § 3.309(e).

At his June 2005 Travel Board hearing, the Veteran testified 
to his belief that his tonsil and tongue cancer should be 
considered a cancer of the respiratory tract, and entitled to 
a presumption that the cancer was linked to the Veteran's 
exposure to herbicides.  Dr. S. submitted a statement that 
the Veteran's oropharynx cancer should be considered a cancer 
of the respiratory tract for purposes of his claim for 
service connection.  However, the governing statute restricts 
application of the presumption of service connection 
following exposure to herbicides to those disorders to those 
disorders for which scientific evidence has established 
increased risk, and the Board is not authorized to classify 
the Veteran's cancer of the left tonsil as a cancer of the 
larynx based on Dr. S.'s statement.  68 Fed. Reg. 27,630-41 
(May 20, 2003).  Thus, the presumption that cancer of the 
larynx is due to exposure to herbicides may not be applied to 
grant service connection for a carcinoma of the left tonsil 
in this case.  

In support of his claim, the Veteran submitted several 
statements from his private providers that indicated that his 
tonsil cancer could be causally related to his herbicide 
exposure.  In an April 2005 private statement, JYS, MD, 
stated that the Veteran gave a history of exposure to Agent 
Orange while in Vietnam.  Dr. S. also noted that the Veteran 
smoked a "significant amount" of cigarettes.  Dr. S. notes 
that cancer of the tonsil was not listed by VA as a cancer 
associated with Agent Orange, and opined that there was just 
as much risk from Agent Orange to the tonsil area as to the 
lower respiratory tract, and opined that "there could be a 
cause and effect possibility."  This opinion is favorable to 
the Veteran's claim, but is of only slight persuasive value, 
since the opinion clear states that the link between Agency 
Orange and the Veteran's cancer is "a possibility."  
Service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102.  

In July 2005, M.C., Ph.D., a professor of environmental and 
occupations health, stated that he had conducted research on 
the two main ingredients in Agent Orange.  He concurred with 
Dr. S's opinion that Agent Orange posed just as much risk to 
the tonsil area as to lower respiratory tract.  This opinion 
is favorable to the Veteran's claim, but is of only slight 
persuasive value, since the opinion clear states that the 
link between Agency Orange and the Veteran's cancer is "a 
possibility."

In an August 2005 private statement, Dr. S. again provided an 
opinion that "there is a possibility" that Agent Orange 
"could have" caused the Veteran's cancer.  Dr. S. provided 
no explanation of the basis for his opinion or clinical 
findings to substantiate his opinion.  

Medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  The Court has 
held that that use of equivocal language such as "possible," 
or, in this case, "could be a possibility," makes a statement 
by an examiner which is speculative in nature.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) ("may or may not" language by a physician is 
too speculative).  Speculation is not legally sufficient to 
establish service connection.  

Voluminous clinical records have been added to the Veteran's 
claims file following the receipt of Dr. S.'s August 2005 
opinion, including complete records of the Veteran's 
treatment by Dr. S. and his associates.  No additional 
records of Dr. C. were available, as Dr. C. made it clear 
that he did not personally treat the Veteran.  These records 
primarily disclose the Veteran's treatment for squamous cell 
cancer, or treatment for other disease.  The Board is unable 
to find any opinion as to the etiology of squamous cell 
cancer in these records, except to the extent that these 
records reflect consideration of the Veteran's use of 
cigarettes and alcohol.  

In March 2009, a VA reviewer provided an opinion that medical 
knowledge establishes that cancer of the throat and tonsils 
is associated with tobacco use and alcohol use.  The reviewer 
provided an opinion that the Veteran's smoking was the most 
probable cause of his tonsil cancer, or, at the very least, 
that it was at least as likely as not the etiology of his 
tonsil cancer.  The reviewer acknowledged that Dr. S. and Dr. 
C. were experts in their field, and that their opinions that 
there was a possibility that the exposure to Agent Orange 
cause the Veteran's cancer were significant.  However, the 
reviewer concluded, while those opinions raised a possibility 
that Agent Orange could have caused the Veteran's cancer, it 
was not a well-documented cause, and the preponderance of 
medical information was still against that etiology.  

The Veteran, through his attorney, submitted another article, 
dated in November 2006, indicating that effects of Agent 
Orange put Veterans at higher risk of certain disorder, and 
may be worse that originally thought.  This article does not 
include discussion of cancers of the mouth or tonsils.  The 
Board notes that the Veteran has submitted an article which 
indicated that Veterans who handled aerial chemical drops and 
other sprays experienced a higher risk of certain chronic 
diseases.  This article is not specific to carcinomas, and is 
not relevant to the Veteran's claim in particular.   

The medical evidence includes at least three opinions (two 
opinions from Dr. S. and one from Dr. C.) which establish 
that the Veteran's exposure to Agent Orange might or might 
not be the cause of the Veteran's carcinoma to the left 
tonsil.  However, as noted above, although these items of 
evidence are favorable to the Veteran, these opinions are of 
little probative value, since the providers are essentially 
saying that there is a possibility that the Veteran's cancer 
of the tonsils might or might not be caused by Agent Orange.  
In contrast, both the 2002 and 2009 VA opinions state that 
use of tobacco products is a well-established cause of cancer 
of the tonsils and base of the tongue, and associated the 
Veteran's cancer with his excessive smoking and alcohol 
consumption, stating that these behaviors were the primary 
cause of the cancer.  

The United States Court of Appeals for the Federal Circuit 
noted in Combee that establishing actual causation of a 
disorder by herbicides "carries a difficult burden of 
proof."  34 F.3d at 1042.  Although the opinions of Dr. S. 
and Dr. C. are favorable to the Veteran's claim, those 
opinions raise only a possibility that the Veteran's exposure 
to herbicides "could be" the actual causation of the cancer 
at issue.  These favorable but speculative opinions do not 
establish that it is at least as likely that the Veteran's 
exposure to Agent Orange was the direct cause of his cancer 
of the left tonsil.  

In contrast, the unfavorable opinions establish, by a 
preponderance, that it is likely that Veteran's cancer of the 
tonsils is due to the Veteran's use of tobacco products, 
which is a well-known cause of such cancer.  The 2009 medical 
opinion further states that it is less than likely that 
herbicide exposure actually caused the Veteran's cancer of 
the left tonsil and base of the tongue.  

In summary, the evidence favorable to the Veteran 
demonstrates that it is possible that the Veteran's 
particular cancer could be due to exposure to Agent Orange, 
but the VA opinions show that actual causation by Agent 
Orange has not been established in this particular case.  
Therefore, the preponderance of the evidence is against the 
claim that service connection for the Veteran's squamous cell 
cancer of the left tonsil and tongue may be granted on the 
basis that direct incurrence has been established. 

The Board has considered direct service connection, 
presumptive service connection on the basis of provisions 
applicable to malignant tumors, and has considered whether a 
presumption of service connection based on the Veteran's 
exposure to herbicides is applicable in this case.  The 
preponderance of the evidence is against the claim under each 
theory of entitlement.  As the preponderance of the 


evidence is against the claim, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable.  The 
claim must be denied.  


ORDER

Service connection for squamous cell carcinoma, left tonsil 
and tongue base (claimed as throat cancer), to include as due 
to herbicide exposure, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


